Citation Nr: 0906644	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-35 439	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana 


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that denied service 
connection for a low back disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In his Substantive Appeal, the Veteran requested a Board 
hearing before a Veterans Law Judge at the RO.  By letter of 
January 2006, the RO notified the Veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in March.  The Veteran failed to 
report for the hearing.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability by rating action of April 1974; the Veteran was 
notified of that determination by letter the same month, but 
he did not appeal.

2.  Additional evidence received since the April 1974 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1974 rating action denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the April 1974 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for a low back 
disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the Veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

August and October 2003 pre-rating RO letters informed the 
Veteran of the VA's responsibilities to notify and assist him 
in his claim, including what was needed to establish 
entitlement to service connection on the basis of new and 
material evidence, as well as what was needed to establish 
entitlement to the underlying claim for service connection on 
the merits.   Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  They further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that these letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were furnished 
to the Veteran prior to the December 2003 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that proper notice was furnished to the Veteran 
in an August 2007 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2004.  The Veteran was afforded a comprehensive VA 
examination in November 2003.  

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained, 
and the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c)

The RO previously considered and denied the veteran's claim 
for service connection for a low back disability in April 
1974.  The evidence considered at that time included the 
service medical records.  March 1970 lumbosacral spine X-rays 
revealed a pars interarticularis defect at L-5.  April 1970 
orthopedic evaluation noted X-rays evidence of spina bifida 
at L-5 with spondylolysis.  On May 1970 separation 
examination, the veteran's low back disorder was noted to 
have existed prior to service.

Post service, the Veteran was treated for unspecified muscle 
spasms by a private doctor in June 1970.

On March 1974 VA examination, the Veteran gave a history of 
an inservice back injury as well as an intercurrent post-
service back injury on the job in December 1972.  Current X-
rays of the lumbosacral spine revealed normal vertebral 
bodies and intervertebral disc spaces, and an anomalous and 
synchondrosis-type of closure of the neural arch of L-5.  The 
diagnoses were obesity, congenital anomaly of L-5 by X-ray, 
spondylolisthesis (anterior displacement) not found.  There 
was no medical opinion indicating a nexus between any low 
back disorder and the veteran's military service.

On that record, the RO by rating action of April 1974 denied 
the veteran's claim for service connection for a low back 
disability on the grounds that there was no evidence of any 
trauma or superimposed injury that would have aggravated the 
veteran's congenital back disorder in service.  The veteran 
was notified of the RO determination by letter the same 
month, but he did not appeal.  As such, that rating action is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in July 
2003.  With respect to attempts to reopen previously-denied 
claims, 38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 1974 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final April 1974 denial constitutes new 
and material evidence to reopen the claim for service 
connection for a low back disability, in that there remains 
no competent medical evidence of a nexus between any current 
low back disability and the veteran's military service.

The additional medical evidence added to the record since the 
final April 1974 rating action-consisting of numerous 
private and VA medical records dated from 1988 to 2004-shows 
treatment and evaluation of the Veteran for a low back 
disability, but only continues to show no competent medical 
evidence of a nexus between any current low back disability 
and his military service.  

On March 1988 examination by M. G., M.D., the Veteran gave a 
history of an on-the-job back injury 3 to 4 weeks ago while 
lifting a 100-pound propane gas tank.  X-rays revealed a 
spondylitic defect in the pars at L-5 without 
spondylolisthesis.  There was narrowing of the L4-5 and L5-S1 
disc spaces and anterior spurring on   L-3, L-4, and L-5.  
The impression was probable herniated L4-5 disc, but there 
was no medical opinion indicating a nexus between any low 
back disorder and the veteran's military service.

Subsequent magnetic resonance imaging revealed left 
paracentral disc herniation at L4-5 and degenerated discs at 
L3-4, L4-5, and L5-S1, and the Veteran underwent 
hemilaminectomies at L3-4 and L4-5 with excision of a large 
left herniated disc at L4-5 at the Clark County Memorial 
Hospital.  Again, there was no medical opinion indicating a 
nexus between any low back disorder and the veteran's 
military service.

On November 2003 VA examination, the Veteran gave a history 
of low back problems since military service.  After a review 
of medical records and current examination, the diagnoses 
included lumbar spine degenerative disc disease, which the 
examiner opined was likely secondary to morbid obesity.  
There was no medical opinion indicating a nexus between any 
low back disorder and the veteran's military service.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
April 1974 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, or raise a 
reasonable possibility of substantiating the claim.  Rather, 
there continues to be no competent medical evidence of a 
nexus between the veteran's current low back disability and 
his military service.
  
Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the April 1974 RO denial constitutes new and material 
evidence to reopen the claim for service connection for a low 
back disability.  Therefore, the April 1974 rating action 
remains final as to that matter, and the Board must deny the 
appeal.  Since the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has not been received, 
the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


